DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-5, 7-9, 12, 13, 15-17, 19, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 2,722,727 to Scheifele.
As to claim 2, Scheifele discloses a device capable of being a surgical mounting device (col. 1 ll. 14-17, the clamp can be capable of mounting a surgical device, a fishing pole can have a surgical aspect wish respect to how it engages fish, it can grasp tissue), a first arm (35, figure 4, col. 2 ll. 52) and a second arm (other 35, figure 3, col. 2 ll. 52), the first arm pivotable relative to the second arm between a closed position (figure 5, col. 2 ll. 63-68) defining a first distance therebetween and an open position (figure 4, col. 2 ll. 63-68) defining a second distance therebetween, the first distance being smaller than the second distance (figure 4, distance between jaws in the closed position are closer); a drive member (52) disposed adjacent the first arm (figure 4), wherein actuation of the drive member causes the first arm to move towards the closed position (figure 4, 5); and a release mechanism (57) pivotable between a non-actuated position and an actuated position (figure 13, col. 54-60), wherein when the release mechanism is in the actuated position, the release mechanism biases the first arm towards the open position (col. 3 ll. 59). The springs normally bias the arms in the open position. The pivotable latch 57’ of figure 13 can be used with the drive member 53’’.
As to claim 3, Scheifele discloses the first arm and the second arm are pivotable relative to each other (figure 4,5, col. 2 ll. 63-68). One arm can pivot with respect to the movement of the second arm.
As to claim 4, Scheifele discloses a biasing member (45,46) including a first portion (45) coupled to the first arm and a second portion (46) coupled to the second arm, the biasing member configured to bias the first arm towards the open position (col. 3 ll. 10-15).
As to claim 5, Scheifele discloses the drive member is disposed between the first arm and the second arm (figure 4).
As to claim 7, Scheifele discloses the release mechanism includes a chamfered profile configured to engage a surface of the drive member when the release mechanism is in the actuated position (figure 13,14).
As to claim 8, Scheifele discloses the release mechanism is configured to engage a surface of the drive member when the release mechanism is in the actuated position (figure 13,14).
As to claim 9, Scheifele discloses the release mechanism is biased towards the non-actuated position (col. 3 ll. 59).
As to claim 12, Scheifele discloses a device capable of being a surgical mounting device (col. 1 ll. 14-17, the clamp can be capable of mounting a surgical device, a fishing pole can have a surgical aspect wish respect to how it engages fish, it can grasp tissue), comprising: a housing (31, figure 4); a clamping assembly (35) supported in the housing and extending therefrom (figure 4), the clamping assembly including: a plunger assembly (53’’,60, figure 13,14) disposed in mechanical cooperation with the housing and including a drive member (53”) and a middle segment (60), wherein the drive member and the middle segment are configured to translate between a proximal position and a distal position relative to the housing (figure 13,145); a first arm and a second arm (35,35 col. 2 ll. 52), a proximal portion of the first arm and a proximal portion of the second arm coupled to the drive member (figure 4, via the opening 51), the first arm being pivotable with respect to the housing between an open position and a closed position (figure 4,5), wherein in the open position the first arm and the second arm are spaced apart relative to one another and in the closed position the first arm and the second arm are in an approximated position relative to one another (figure 4, 5, with respect to portion 36); a first biasing member (45, 46) including a first portion (45) coupled to the first arm and a second portion (46) coupled to the second arm, the first biasing member biasing the first arm toward the open position (col. 3 ll. 11-16); and a second biasing member (55’’) including a first portion (figure 4, the spring will surround and therefore couple to the middle segment) coupled to the middle segment and a second portion (figure 4,5, the spring contacts 54) coupled to the drive member, the second biasing member biasing the middle segment towards the distal position (col. 3 ll. 33-42), wherein the clamping assembly is transitionable between an unlocked configuration and a locked configuration (col. 3 ll. 34-43, the assembly has an unlocked and locked configuration based on how the pole is situated and the how the springs are biased, such that in the unlocked configuration the drive member and the middle segment are in the distal position (figure 4) and the first arm is in the open position (figure 4), and in the locked configuration the drive member and the middle segment are in the proximal position and the first arm is in the closed position (figure 5), and at least one release mechanism (57’) including: a contact surface (the portion of lever 57’ that connects to 60); and an articulation member (the grip of 57’) in operative communication with the contact surface, wherein the at least one release mechanism is transitionable between an initial position and a release position, such that in the initial position the contact surface is spaced away from the drive member (13, how the contact surface is spaced as seen in figure 14 can be “spaced away” without any further limitations with respect to the before and after spacing).
As to claim 13, Scheifele discloses the release mechanism is configured to engage a surface of the drive member when the release mechanism is in the release position (figure 13,14).
As to claim 15, Scheifele discloses the second arm is pivotable with respect to the housing between an open position and a closed position (figure 4,5).
As to claim 16, Scheifele discloses each of the first arm and the second arm include a pivot point (38) such that pivoting the first arm and the second arm from the open position to the closed position translates the drive member and the middle segment from the distal position to the proximal position (figure 4,5), thereby transitioning the clamping assembly towards the locked configuration.
As to claim 17, Scheifele discloses translation of the middle segment from the proximal position to the distal position causes the drive member to translate distally and causes the first arm and the second arm to pivot from the open position to the closed position, thereby transitioning the clamping assembly towards the locked configuration (figure 4, 5, 13, 14).
As to claim 19, Scheifele discloses the drive member is disposed between the first arm and the second arm (figure 4).
As to claim 21, Scheifele discloses the release mechanism includes a chamfered profile configured to engage a surface of the drive member when the release mechanism is in the actuated position (figure 13,14).
Claims 2, 3, 5, 6, 8-11, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 3,146,846 to Gutshall.
As to claim 2, Gutshall discloses a device capable of being a surgical mounting device (col. 1 ll. 7-12, a belt buckle can be used in a medical manner either for a tourniquet, or containing an entity on a surgical table), a first arm (21, figure 1) and a second arm (21a, figure 1), the first arm pivotable relative to the second arm between a closed position (figure 1, col. 2 ll. 33-35) defining a first distance therebetween and an open position (figure 3) defining a second distance therebetween, the first distance being smaller than the second distance (figure 1,3 the distance between 22, 22a is smaller in the first distance); a drive member (18) disposed adjacent the first arm (figure 1), wherein actuation of the drive member causes the first arm to move towards the closed position (figure 1, 3, col. 2 ll. 30-41); and a release mechanism (46) pivotable between a non-actuated position and an actuated position (figure 1,3, col. 2 ll. 63-69), wherein when the release mechanism is in the actuated position, the release mechanism biases the first arm towards the open position (col. col. 2 ll. 58-63). 
As to claim 3, Gutshall discloses the first arm and the second arm are pivotable relative to each other (figure 1, 3, via 20).
As to claim 5, Gutshall discloses the drive member is disposed between the first arm and the second arm (figure 3).
As to claim 6, Gutshall discloses the release mechanism includes a hooked end (29,29a) configured to engage a surface of the drive member when the release mechanism is in the actuated position (figure 1).
As to claim 8, Gutshall discloses the release mechanism is configured to engage a surface of the drive member when the release mechanism is in the actuated position (figure 1).
As to claim 9, Gutshall discloses the release mechanism is biased towards the non-actuated position (col. 2 ll. 54-66, the springs 50, 43 will bias the release mechanism towards the non-actuated position a seen in figure 3).
As to claim 10, Gutshall discloses the release mechanism includes a first actuatable assembly (27) and a second actuatable assembly (27a), actuation of both the first actuatable assembly and the second actuatable assembly biases the first arm towards the open position (col. 2 ll. 54-68, movement of the lever 46 can actuated both of the assemblies to bias the first arm towards the open position).
As to claim 11, Gutshall discloses the release mechanism includes a first actuatable assembly (27) and a second actuatable assembly (27a), actuation of at least one of the first actuatable assembly or the second actuatable assembly biases the first arm towards the open position (col. 2 ll. 54-68, movement of the lever 46 can actuated one of the assemblies to bias the first arm towards the open position).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10/799,304 to Kapadia. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims a surgical mounting device, comprising: a first arm (claim 1) and a second arm (claim 1), the first arm pivotable relative to the second arm between a closed position (claim 1) defining a first distance therebetween and an open position defining a second distance therebetween (claim 1), the first distance being smaller than the second distance (claim 1, how they are spaced farther in the open configuration than in the closed configuration); a drive member disposed adjacent the first arm (claim 1), wherein actuation of the drive member causes the first arm to move towards the closed position (claim 1); and a release mechanism pivotable between a non-actuated position and an actuated position (claim 1), wherein when the release mechanism is in the actuated position, the release mechanism biases the first arm towards the open position (claim 1).
With respect to claims 3-11, see reference patent claims 1-6.
With respect to claim 12, the reference patents claims a surgical mounting device (claim 8), comprising: a housing (claim 8); a clamping assembly (claim 8) supported in the housing and extending therefrom (claim 8), the clamping assembly including: a plunger assembly (claim 8) disposed in mechanical cooperation with the housing and including a drive member (claim 8) and a middle segment (claim 8), wherein the drive member and the middle segment are configured to translate between a proximal position and a distal position relative to the housing (claim 8); a first arm and a second arm, a proximal portion of the first arm and a proximal portion of the second arm coupled to the drive member (claim 8), the first arm being pivotable with respect to the housing between an open position and a closed position (claim 8), wherein in the open position the first arm and the second arm are spaced apart relative to one another and in the closed position the first arm and the second arm are in an approximated position relative to one another (claim 8); a first biasing member (claim 8) including a first portion (claim 8) coupled to the first arm and a second portion (claim 8) coupled to the second arm, the first biasing member biasing the first arm toward the open position (claim 8); and a second biasing member (claim 8) including a first portion (claim 8) coupled to the middle segment and a second portion (claim 8) coupled to the drive member, the second biasing member biasing the middle segment towards the distal position (claim 8), wherein the clamping assembly is transitionable between an unlocked configuration and a locked configuration, such that in the unlocked configuration the drive member and the middle segment are in the distal position and the first arm is in the open position (claim 8), and in the locked configuration the drive member and the middle segment are in the proximal position and the first arm is in the closed position (claim 8), and at least one release mechanism (claim 8) including: a contact surface (claim 8); and an articulation member (claim 8) in operative communication with the contact surface, wherein the at least one release mechanism is transitionable between an initial position and a release position, such that in the initial position the contact surface is spaced away from the drive member (claim 8).
As to claim 13-21, see reference patent claims 8-9, 12-14, 2, 3. It would have been obvious to use the release mechanisms of reference claims 2, 3, in the embodiment of reference claim 8 in order to provide a sufficient contact surface for the release member. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771